Exhibit 10.2

CVB FINANCIAL CORP. 2008 EQUITY INCENTIVE PLAN

AMENDMENT NO. 5

THIS AMENDMENT NO. 5 (this “Amendment”) to the CVB Financial Corp. 2008 Equity
Incentive Plan (the “Plan”), is adopted by CVB Financial Corp., a California
corporation (the “Company”), effective as of March 22, 2017. All capitalized
terms in this Amendment shall have the same meaning as in the Plan.

WHEREAS, pursuant to Section 8.1 of the Plan, the Board of Directors of the
Company may, in its sole discretion, amend the Plan, or any part thereof, at any
time and for any reason; provided that no such amendment alters or impairs any
rights or obligations under any award previously granted to any participant in
the Plan;

WHEREAS, F.W. Cook prepared an analysis of current director compensation
standards for the Compensation Committee of the Board of Directors supporting 1
year vesting for director restricted stock awards based on continued service;

WHEREAS, the Board of Directors has deemed it to be in the best interests of the
Company to amend Section 6.2 of the Plan to reduce the minimum period of
restriction for restricted stock awards based on continued service and on
March 22, 2017, adopted an amendment to the Plan in the form set forth below:

NOW THEREFORE, in compliance with the terms of the Plan, Section 6.2 of the Plan
is amended in its entirety to read as follows:

6.2    Restricted Stock Agreement. Each Award of Restricted Stock shall be
evidenced by an Award Agreement that shall specify the Period of Restriction,
the number of Shares granted, and such other terms and conditions as the
Administrator, in its discretion, shall determine. The Period of Restriction
shall not be less than one year for Awards that are earned based on the
attainment of Performance Goals, not be less than one year for Awards that are
earned based on Continuous Status as a Director, and not less than three years
for Awards that are earned based on Continuous Status as an Employee or
Consultant. Unless the Administrator determines otherwise, Shares of Restricted
Stock shall be held by the Company as escrow agent until the restrictions on
such Shares have lapsed.

Survival. Except as modified hereby, all of the provisions of the Plan remain in
full force and effect.



--------------------------------------------------------------------------------

References. Any reference to the Plan contained in any document, instrument or
agreement executed in connection with the Agreement, shall be deemed to be a
reference to the Plan as modified by this Amendment.

IN WITNESS WHEREOF, this Amendment to the Plan is effective as of the date first
above written.

 

CVB FINANCIAL CORP. By:   /s/ E. Allen Nicholson   Name:  

E. Allen Nicholson

  Title:  

Chief Financial Officer